Citation Nr: 1140677	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for arthritis of the left shoulder.

2.  Entitlement to service connection for arthritis of the right ankle.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an initial rating in excess of 20 percent for adhesive capsulitis of the left shoulder.  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of right ankle fracture with retained hardware.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1996 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of entitlement to a rating in excess of 10 percent for residuals of right ankle fracture with retained hardware, service connection for arthritis of the right ankle and service connection for sinusitis are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the left shoulder was not demonstrated in service, was not shown within 1 year from separation, and is not currently clinically established.

2.  The evidence shows that the Veteran's left; non-dominant arm motion is significantly greater than to 25 degrees from the side.  Ankylosis, other impairment of the humerus, and impairment of the clavicle or scapula have not been shown.


CONCLUSIONS OF LAW

1.  Arthritis of the left shoulder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.397, 3.309 (2011).

2.  The criteria for an initial rating in excess of 20 percent for adhesive capsulitis of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Additionally, in a February 2009 letter, the Veteran was provided with notice as to what was necessary to substantiate his claims for increase.  After issuance of this letter, and the opportunity for the Veteran to respond, the April 2009 statement of the case (SOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service treatment records and the report of medical examinations done on behalf of VA.  Also of record and considered in connection with the appeal are written statements provided by the Veteran.

II.  Factual Background

An April 2008 X-ray of the left shoulder showed no evidence for acute fractures or dislocations and no evidence of retained radio dense foreign body.  

On May 2008 VA shoulder examination, it was noted that the Veteran dislocated his left shoulder playing basketball.  Two weeks later an MRI was done, which showed a torn labrum.  He had surgery and then went through physical therapy for nine months.  Currently, he had constant dull pain especially on rotation reaching behind him.  He reported stiffness in the morning on awakening and he could use the arm for 25 minutes and then he needed to rest it.  In addition to pain and stiffness, he reported fatigability and lack of endurance.  He also indicated that the shoulder was worse when it rained or when he had to use it for more than 25 minutes.  Rest would relieve the pain from overuse.  The Veteran noted that when the experienced a flare-up his range of motion was cut in half.  

The Veteran indicated that he was unable to reach behind him with his left arm and that he could not play sports anymore.  He currently could lift only 50 pounds and he could not use the left arm to carry golf balls around at his current job.  

Physical examination showed that pain, fatigue, weakness and lack of endurance were present.  There was objective evidence of painful motion, tenderness, abnormal movement and guarding of movement.  Ankylosis was not present, nor was inflammatory arthritis.  The diagnosis was left shoulder pain status post Bankheart lesion repair, chronic.  

May 2008 left shoulder passive range of motion testing showed 169 degrees flexion, 132 degrees abduction, 59 degrees external rotation and 51 degrees internal rotation.  Left shoulder active range of motion testing showed flexion to 148 degrees, abduction to 110 degrees, external rotation to 30 degrees and internal rotation to 48 degrees.  

A May 2008 private outpatient treatment note shows that the Veteran was seen for left shoulder pain.  Physical examination showed that the shoulder was tender to palpation over the diffuse anterior portion.  Pain was elicited on motion.  There was no swelling, no erythema and no warmth.  No weakness of the shoulder was observed.  The diagnostic assessments were joint pain localized in the left shoulder and status post Bankart lesion repair.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left shoulder disability has not varied significantly during the appeal period.  

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides that: 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45 (2011).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as: 

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of disuse.  Id.  

The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered. Id.  § 4.45(f).  See also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service connection for left shoulder arthritis

Although the Veteran is service-connected for left shoulder capsulitis, he has a separate claim on appeal for service connection for left shoulder arthritis.  The Board notes that the April 2008 left shoulder X-ray did not produce any findings of arthritis and did not note any degenerative or traumatic changes other than the service connected pathology.  Thus, in short the X-ray findings do not tend to indicate that arthritis of the shoulder is present.  The service treatment records do indicate that the Veteran had surgery for the left shoulder, that he reported osteoarthritis of the shoulder as one of his medical problems and that the Veteran was clearly experiencing joint stiffness of the shoulder and joint pain, localized in the shoulder.  However, left shoulder X-ray and MRI findings during service do not include findings of degenerative joint disease, arthritis, degenerative or traumatic changes.  An April 2006 X-ray simply showed faint thin curvilinear calcification next to the inferior glenoid margin and no fracture or dislocation.  Additionally, an April 2006 MRI showed a small amount of impaction of the superior/posterior aspect of the humeral head and a small joint effusion, but did not produce conclusions of arthritis, degenerative joint disease or degenerative or traumatic changes.  Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran currently has left shoulder arthritis.  

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for left shoulder arthritis must be denied because the first essential criterion for a grant of service connection, evidence establishing that current arthritis is present, has not been met.  If at some point in the future, the Veteran actually receives a diagnosis of arthritis related to his shoulder injury in military service or his current service-connected shoulder disability, he may be able to reopen this claim.  

B.  Rating in excess of 20 percent for adhesive capsulitis of the left shoulder.

The Veteran's left shoulder disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm. Under that code, a 20 percent rating is warranted for limitation of the minor, non-dominant, arm to between the shoulder level and midway between the side and the shoulder level.  A higher evaluation of 30 percent is warranted for limitation of motion of the minor arm to 25 degrees from the side. 

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I. 

In the instant case, the range of motion of the Veteran's right arm has not been shown to be limited to 25 degrees or less on flexion or abduction.  Instead, flexion has not been shown to be less than 148 degrees and abduction has not been shown to be less than 110 degrees.  Accordingly, a higher 30 percent rating is not warranted under Code 5201.  38 C.F.R. § 4.71a.

The Board has also considered whether application of any other Codes for rating shoulder disability might result in assignment of a higher rating.  However, as impairment of the clavicle or scapula, ankylosis and other impairment of the humerus are not shown, Codes 5200, 5202 and 5203 are not applicable.  38 C.F.R. 
§ 4.71a . 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, there is no objective evidence during the rating period of additional limitation of motion on repetition due to pain, weakness, fatigability, incoordination or decreased endurance.   The Veteran did subjectively report that his range of motion was cut in half during flare-ups.  However, even assuming that this report is accurate, the range of motion would still be significantly in excess of 25 degrees from the side.  Consequently, with this retained level of function even on flare-ups, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 20 percent rating.  

The Board has also considered whether the Veteran's claim for increase for left shoulder disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for arthritis of the left shoulder is denied.

An initial rating in excess of 20 percent for adhesive capsulitis of the left shoulder is denied.


REMAND

Although the Veteran is already service-connected for residuals of right ankle fracture with retained hardware, he also has a separate claim on appeal for arthritis of the right ankle.  The Board notes that it is not clear from the record whether the Veteran currently has any arthritis of the right ankle.  In this regard, an April 2008 right ankle X-ray showed that two internal distal fixation screws were visualized in the distal fibula, the bony alignment was anatomic, no fracture or latency was identified and there was a minimal well-corticated irregularity visualized in the anterior aspect of the tibia, likely representing an old post-traumatic change.  The diagnostic impression was old post-surgical changes.  Given that the finding of "post-traumatic changes" at least suggests the possibility that arthritis could be present, the Board finds that a current VA examination is necessary to assess whether the Veteran currently has arthritis of the right ankle.  Also, as the Veteran's claim for increase for right ankle disability is inextricably intertwined with the claim for service connection for right ankle disability, this claim must also be remanded.  On remand, the VA examiner can also assess the current severity of the Veteran's right ankle disability.  

Regarding the Veteran's claim for sinusitis, the service treatment records show that on May 1996 enlistment examination, the Veteran did not report any problems with sinusitis and his sinuses were found to be normal.  Two months later during a July 1996 examination for fitness for submarine duty, the Veteran reported that he did have 1 episode of sinusitis two years prior, which was treated and that he did not experience a subsequent recurrence.  Then, on a July 2006 report of medical history, it was noted that sinusitis had been diagnosed on one occasion during military service.  Additionally, the Veteran appears to be alleging that he continues to experience sinusitis, an allegation which he is competent to make.  Accordingly, the Board finds that a VA examination is necessary to assess whether the Veteran has a current, chronic sinusitis disability, which was either caused or aggravated by service.  

Prior to arranging for the above examinations, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right ankle disability and sinusitis since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify all sources of treatment or evaluation he has received for right ankle disability and sinusitis since service, and should secure copies of complete records of the treatment or evaluation from all sources identified.  Attempts made to obtain the records should be documented in the claims folder.

2.  The AMC/RO should arrange for a VA examination by an appropriate examiner to determine the nature and severity of the Veteran's current right ankle disability.  The examiner should specifically determine whether the Veteran currently has any arthritis of the right ankle.  If so, an opinion should be entered as to whether it is related to service or the service connected right ankle pathology.  The examiner should also assess the level of disability of the right ankle.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies and X-rays) should be performed.  The examiner should specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination.  

3.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current sinusitis disability, to the extent one is found.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion as to whether any current sinusitis was at least as likely as not (i.e a 50% chance or greater) caused or aggravated by the Veteran's military service.  The examiner should explain the rationale for the opinion given.

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


